JOHNSON, Circuit Judge,
dissenting:
I respectfully dissent. The question in this appeal is whether the “directly related to employment” standard is within OSHA’s statutory authority. I do not take issue with the majority that the agency’s current interpretation is not entitled to the deference that would be its due if it had been the agency’s position for a number of years. Nevertheless, the agency’s current interpretation is consistent with the statute’s language and policy and should therefore be upheld.
The majority states that the language and legislative history of the Act indicate that Congress intended that the Act apply only to “the place where one must be in order to do his job.” It seems clear to me that the language of the statute is broader than that. Section 2(b) of the Act, 29 U.S.C. § 651(b), states that the purpose and policy of the Act is “to assure so far as possible every working man and woman in the Nation safe and healthful working conditions ...” (emphasis added). Section 2(a), 29 U.S.C. § 651(a), speaks of “work situations.” Even the majority acknowledges that “[Regulations under the Act clearly embrace more than the actual physical area where employees perform their labor” and that the Act covers “certain employer-provided means of transportation and certain employer-provided housing.” Furthermore, the Supreme Court has declared that the Act is remedial and should “be liberally construed to effectuate the congressional purpose.” Whirlpool Corp. v. Marshall, 445 U.S. 1, 13, 100 S.Ct. 883, 891, 63 L.Ed.2d 154 (1980).
*1334The evidence reflects that petitioners’ business of growing tomatoes and vegetables depends on a workforce that necessarily exceeds the number of workers who live in the local area. Therefore, the success of their operation depends on the availability of migrant workers. The transitory nature of migrant workers’ housing is characteristic to the work they perform. The employers in this case have stated that they supply housing to workers at no or little cost in order to assure an available supply of labor. In return the workers who live in the camp are expected to work for the employer when requested to do so. The camps, therefore, are an intrinsic part of the “work situation” or “working conditions.” That the farmers also employ workers who do not live in the camps does not alter the fact that they depend on the core of workers who reside in the camp.
Given the Act’s broad purpose to assure safe working conditions, OSHA not only has the authority but has a duty to regulate conditions in labor camps when the “operation of the camp is directly related to the employment of its occupants.” OSHA Instruction CPL 2.37. , Since the employers here have agreed that the provision of housing in this case meets the “directly related to employment” standard, I would deny the petitions for review and enforce the citations.